J-S71014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    STANLEY BROWN                              :
                                               :
                      Appellant                :   No. 3759 EDA 2016

                  Appeal from the PCRA Order October 27, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0501001-1976


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

JUDGMENT ORDER BY PANELLA, J.                            FILED MARCH 09, 2018

        In 1976, a jury convicted 21-year-old Stanley Brown of second-degree

murder and associated crimes for his role in the shooting death of Carmen

Falanga. On June 29, 1977, the court sentenced Brown to life in prison.

Currently before us is Brown’s fourth post-conviction petition for relief. He

argues he is entitled to re-sentencing pursuant to Miller v. Alabama, 567
U.S. 460 (2012) (ruling imposition of mandatory life without parole

sentences on juvenile offenders is unconstitutional). The Post Conviction

Relief Act (“PCRA”) court dismissed his petition as untimely. We affirm.1


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1The PCRA court and the Commonwealth contend Brown’s notice of appeal
was untimely filed. While this contention has some support in the record, in
(Footnote Continued Next Page)
J-S71014-17


      Generally, the PCRA grants jurisdiction to hear a collateral attack on a

conviction only if a petition is filed in the year after the judgment of

sentence becomes final. See Commonwealth v. Jones, 54 A.3d 14, 16

(Pa. 2012). The judgment of sentence is finalized when the petitioner’s

direct appeal rights have been exhausted. See id., at 17. After the

expiration of the one-year period, a petitioner must plead and prove one of

three enumerated exceptions to the time-bar in order to establish

jurisdiction under the PCRA. See id.

      Brown concedes his petition is facially untimely, but argues he has

established an exception to the PCRA time-bar under 42 Pa.C.S.A. §

9545(b)(1)(iii), a newly announced constitutional right. See Appellant’s

Brief, at 8. Brown contends the United States Supreme Court’s holding in

Miller should be interpreted to provide relief for offenders over the age of

18 at the time of their crimes. As Brown filed his petition within 60 days of

the announcement of Montgomery v. Louisiana, 136 S. Ct. 718 (2016),

which held that Miller retroactively applies to cases on state collateral

review, he asserts he has met the exception, and is entitled to PCRA relief.

We disagree.


(Footnote Continued) _______________________

the interest of judicial economy, we will accept Brown’s assertion that he
placed the notice in the prison mail system on November 25, 2016, thereby
qualifying for the prisoner mailbox rule. See Commonwealth v. Jones, 700
A.2d 423, 426 (Pa. 1997).



                                          -2-
J-S71014-17


      Despite   Brown’s   equal   protection   arguments,   both   Miller   and

Montgomery are specifically limited to juvenile offenders. See Miller, 567
U.S. at 465; Montgomery, 136 S. Ct. at 736. Our Court has held that

because the decision in Miller is limited to juvenile offenders, a petitioner

who was not a juvenile at the time of his crime cannot invoke the case to

meet an exception to the PCRA time-bar. See, e.g., Commonwealth v.

Furgess, 149 A.3d 90, 94 (Pa. Super. 2016); Commonwealth v. Cintora,

69 A.3d 759, 764 (Pa. Super. 2013). As Brown concedes he was not a

juvenile at the time of his crime, see Appellant’s Brief, at 9, Miller is simply

inapplicable to him.

      We affirm the PCRA court’s order dismissing his petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/18




                                     -3-